Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 19 April 2022 with respect to the 101 rejection have been fully considered but they are not persuasive. 	Applicant argues the claims provide a technical solution by using technology in the provisioning of benefits on pages 15-17 of the Remarks. The separate channels are argued as a technical feature that provide a technical solution, but as the Examiner has previously stated, the specification is largely silent on communication channels and if the application and invention are reliant on these channels, at minimum a disclosure of the importance of separate communication channels would be provided. Instead, the communication channels are either a physical interface such as insertion of the payment card or non-physical such as a wireless communication, which can be any generic internet connection ([00105]). The current use of the internet does not provide additional technical solution or benefit than any other standard wireless communication. 	The control on commodity balances as argued on pages 17-18 do not provide a technical solution because having an available balance sufficient to complete a transaction is not new or technical, but a fundamental aspect of transactions and commercial interactions. 
Applicant's arguments filed 19 April 2022 with respect to the 103 rejection have been fully considered and are persuasive. The 103 rejection of 20 January 2022 has been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-5, 8-15 and 18-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In the instant case, claim 1 is directed to a “method for managing programs associated with multiple entities on a payment card”.	Claim 1 is directed to the abstract idea of “managing a benefit card” which is grouped under “organizing human activity… fundamental economic practice , commercial or legal interactions (including legal obligations, business relations, and sale activities, which are similar to benefits being loaded for a benefit receiver) managing personal behavior or relationships or interactions between people” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites managing programs associated with multiple entities on a payment card, storing a plurality of lease profiles, receiving a management request, executing a first query on the lease database to identify a specific lease profile, verifying the management request, receiving a program request, and transmitting the program data to a payment card. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).		This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a processor, output module, a first and second computing system external to the processing server, communication channels, receiving device, querying module, processing server, memory of the integrated circuit, and transmitting device represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use (MPEP 2106.05(f)&(h)). Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) the acts of managing the benefits card.
	When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of managing the benefits card using computer technology (e.g. a processing server). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
	Dependent claims 2-5, 8-10, 12-15, and 18-24 do not remedy the deficiencies of the independent claims and are rejected accordingly. The dependent claims further refine the abstract idea of the independent claims and contain additional limitations that amount to generic computer functions as described in MPEP 2106.05(d) such as storing program data, describing the program data, running queries because they are similar to receiving, processing and storing data, electronic recordkeeping, and transmitting data over a network. In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ball US 2008/0065483.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P SHARVIN whose telephone number is (571)272-9863. The examiner can normally be reached M-F 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P. SHARVIN/
Primary Examiner
Art Unit 3692



/DAVID P SHARVIN/Primary Examiner, Art Unit 3692